Execution Version


EXECUTIVE CHANGE-IN-CONTROL SEVERANCE AGREEMENT
THIS EXECUTIVE CHANGE-IN-CONTROL SEVERANCE AGREEMENT (the “Agreement”) is made,
entered into, and is effective as of the 30th day of September 2019 (the
“Effective Date”), by and between Mueller Water Products, Inc. (the “Company”),
a Delaware corporation, and Marietta Edmunds Zakas (“Executive”). Executive
acknowledges and represents that any and all prior agreements for change in
control severance are terminated and replaced entirely by this Agreement.
WHEREAS, Executive is currently employed by the Company and possesses
considerable experience and knowledge of the business and affairs of the Company
concerning its policies, methods, personnel and operations; and
WHEREAS, the Company is desirous of assuring insofar as possible, that it will
continue to have the benefit of Executive’s services, and Executive is desirous
of providing such assurances; and
WHEREAS, the Company recognizes that circumstances may arise in which a Change
in Control of the Company occurs, through acquisition or otherwise, thereby
causing uncertainty of employment without regard to Executive’s competence or
past contributions. Such uncertainty may result in the loss of the valuable
services of Executive to the detriment of the Company and its shareholders; and
WHEREAS, both the Company and Executive are desirous that any proposal for a
Change in Control will be considered by Executive objectively and with reference
only to the best interests of the Company and its shareholders; and
WHEREAS, Executive will be in a better position to consider the Company’s best
interests if Executive is afforded reasonable security, as provided in this
Agreement, against altered conditions of employment which could result from any
such Change in Control.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
Article 1.
Definitions

Wherever used in this Agreement, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:
(a)
“Base Salary” means, at any time, the then regular annual rate of pay Executive
is receiving as annual salary, excluding amounts: (i) received under short-term
or long-term incentive or other bonus plans, regardless of whether or not the
amounts are deferred, or (ii) designated by the Company as payment toward
reimbursement of expenses.

(b)
“Beneficial Owner” shall have the meaning ascribed to such term in Rule 13d-3 of
the General Rules and Regulations under the Exchange Act.

(c)
“Board” means the Board of Directors of the Company.

(d)
“Cause” shall be determined by the Board in a duly adopted resolution in the
exercise of good faith and reasonable judgment, and shall mean Executive’s (i)
conviction or guilty plea








--------------------------------------------------------------------------------







of a felony or conviction or guilty plea of any crime involving fraud or
dishonesty, (ii) theft or embezzlement of property from the Company, (iii)
willful and continued refusal to perform the duties of Executive’s position in
all material respects (other than any such failure resulting from Executive’s
incapacity due to physical or mental illness) that continues for more than 15
business days after the Company gives Executive written notice of the failure,
specifying what duties Executive failed to perform and an opportunity to cure
within 30 days, (iv) fraudulent preparation of financial information of the
Company; (v) willful engagement in conduct that is demonstrably and materially
injurious to the Company, monetarily or otherwise, provided that no act or
failure to act on the Executive’s part shall be deemed “willful” unless done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that the action or omission was in the best interests of the Company; or
(vi) willful violation of material Company policies or procedures, including but
not limited to, the Company’s Code of Business Conduct and Ethics and Compliance
Program (or any successor policy) then in effect.
(e)
“Change in Control” shall mean the occurrence of any one or more of the
following events:

(i)
The acquisition by any Person who is or becomes the Beneficial Owner of fifty
percent (50%) or more of the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this Section 1(e), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition directly from the Company,
including without limitation, a public offering of securities, (B) any
acquisition by the Company, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its affiliates,
or (D) any acquisition by any corporation pursuant to a transaction which
complies with subparagraphs (A), (B), and (C) of Section 1(e)(iii) hereof;

(ii)
During any period of two consecutive years, individuals who at the beginning of
such period constitute the Board (the “Incumbent Board”) cease for any reason
other than retirement, death or disability to constitute at least a majority of
the Board, provided that any individual becoming a director whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election or removal of the directors of the Company or other actual or
threatened solicitation of proxies of consents by or on behalf of a Person other
than the Board;

(iii)
Consummation of a reorganization, merger, or consolidation to which the Company
is a party or a sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case unless, following
such Business Combination: (A) all or substantially all of the individuals and
entities who were the Beneficial Owners of Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
outstanding voting securities entitled to vote generally in the election of
directors of the Company



2



--------------------------------------------------------------------------------







resulting from the Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
affiliates) (the “Successor Entity”) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Voting Securities; and (B) no Person (excluding any
Successor Entity or any employee benefit plan, or related trust, of the Company
or such Successor Entity) beneficially owns, directly or indirectly, thirty
percent (30%) or more of the combined voting power of the then outstanding
voting securities of the Successor Entity, except to the extent that such
ownership existed prior to the Business Combination; and (C) at least a majority
of the members of the board of directors of the Successor Entity were members of
the Incumbent Board (including persons deemed to be members of the Incumbent
Board by reason of the proviso to Section 1(e)(ii)) at the time of the action of
the Board providing for such Business Combination; or
(iv)
Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

(f)
“Code” means the Internal Revenue Code of 1986, as amended.

(g)
“Committee” means the Compensation and Human Resources Committee of the Board,
or, if no Compensation and Human Resources Committee exists, then the full
Board, or a committee of Board members, as appointed by the full Board to
administer this Agreement.

(h)
“Company” means Mueller Water Products, Inc., a Delaware corporation, or any
successor thereto as provided in Article 9 herein.

(i)
“Disability” or “Disabled” means that Executive has been physically or mentally
incapacitated so as to render Executive incapable of performing the essential
functions of any substantial gainful activity, or Executive has received income
replacement benefits under a Company plan for at least 3 months, and, in either
instance, that incapacity is expected to result in death or to last for a
continuous period of at least 12 months. Executive’s receipt of disability
benefits under the Company’s long-term disability plan or receipt of Social
Security disability benefits shall be deemed conclusive evidence of Disability
for purposes of this Agreement.

(j)
“Effective Date of Termination” means the date on which a Qualifying Termination
occurs, as provided in Section 2.2 herein, which triggers the payment of
Severance Benefits hereunder.

(k)
“Exchange Act” means the Securities Exchange Act of 1934, as amended.

(l)
“Federal Funds Rate” shall mean the “Federal Funds Rate” as published by The
Wall Street Journal.

(m)
“Good Reason” means, without Executive’s express written consent, the occurrence
after a Change in Control of any one or more of the following:



3



--------------------------------------------------------------------------------







(i)
the assignment to Executive of any duties materially diminishing Executive’s
position as an employee or officer of the Company or a substantial adverse
alteration in the nature of Executive’s responsibilities and position from those
in effect immediately prior to the Change in Control;

(ii)
a material reduction by the Company of Executive’s Base Salary as in effect
immediately prior to the date of the Change in Control, which for purposes of
this Agreement the parties agree means a reduction of such Base Salary of 10% or
more;

(iii)
without the express written agreement of Executive, any assignment or change in
duties that would require the relocation of Executive’s work place to a location
that is more than fifty (50) miles from Executive’s work place immediately prior
to a Change in Control; provided however, the relocation of Executive’s work
place must also increase the regular commute distance between Executive’s
residence and work place by more than fifty (50) miles (one-way);

(iv)
the failure of the Company to obtain satisfactory agreement from any successor
entity to assume and agree to perform the obligations under this Agreement;

(v)
the failure of the Company to continue in effect, or continue Executive’s
participation in, any compensation plan in which Executive participates
immediately prior to the Change in Control which is material to Executive’s
total compensation and such failure diminishes in a material way Executive’s
total compensation (including but not limited to the Company’s stock option,
incentive compensation, and bonus plans);

(vi)
the taking of any action by the Company which would directly or indirectly
materially reduce in the aggregate, the Company’s pension, life insurance,
medical, health and accident, or disability plans, or other fringe benefit plans
or arrangements, in which Executive was participating at the time of the Change
in Control, or the material reduction by the Company in the number of paid
vacation days to which Executive is entitled on the basis of years of service
with the Company in accordance with the Company’s normal vacation policy in
effect at the time of the Change in Control; or

(vii)
any uncured material breach by the Company of this Agreement.

Executive’s right to terminate employment for Good Reason shall not be affected
by Executive’s incapacity due to physical or mental illness. However, to
terminate employment for Good Reason, (1) Executive must give the Company a
Notice of Termination for Good Reason within 90 days after the occurrence of
such event, and stating that Executive has determined that such act or failure
constitutes “Good Reason” hereunder, (2) the Company must fail to correct such
act or failure within 30 days after it receives such notice from Executive
(“Cure Period”), and (3) Executive must actually terminate Executive’s
employment no later than 30 days after the end of the Cure Period.
(n)
“Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon, and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated.



4



--------------------------------------------------------------------------------







(o)
“Notice of Termination for Good Reason” shall mean a notice that (i) indicates
the specific Good Reason provision or provisions relied upon and (ii) sets forth
in reasonable detail the facts and circumstances claimed to provide a basis for
Termination for Good Reason. The failure by Executive to set forth in the Notice
of Termination for Good Reason any facts or circumstances which contribute to
the showing of Good Reason shall not waive any right of Executive hereunder or
preclude Executive from asserting such fact or circumstance in enforcing
Executive’s rights hereunder.

(p)
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d).

(q)
“Qualifying Termination” means Executive’s termination of employment upon any of
the events described in Section 2.2 herein.

(r)
“Severance Benefits” mean the payment or provision of severance compensation and
benefits as provided in Section 2.3 herein.

Article 2.
Severance Benefits

2.1    Right to Severance Benefits. Executive shall be entitled to receive from
the Company Severance Benefits as described in Section 2.3 herein if there has
been a Change in Control and if, on the date of the Change in Control or within
24 calendar months after the date of consummation of the Change in Control (the
“Change in Control Period”), Executive’s employment with the Company is
terminated and such termination is a Qualifying Termination as defined in
Section 2.2 herein; provided however, the Severance Benefit provided under
2.3(a) shall be provided upon Executive’s termination of employment (whether or
not such termination was a Qualifying Termination), and the Severance Benefit
provided under Section 2.3(d) shall be provided upon the consummation of the
Change in Control and shall not require Executive’s termination of employment
(except as provided in Section 2.3(d)(ii)(A)).
Executive shall not be entitled to receive Severance Benefits under this
Agreement (other than the Severance Benefits provided under Section 2.3(a) or
Section 2.3(d)) if Executive is terminated for Cause, or if Executive’s
employment with the Company is terminated due to death, Disability, or due to a
termination of employment by Executive for reasons other than as specified in
Section 2.2(b) herein.
If Executive is entitled to Severance Benefits under this Agreement, Executive
shall not be entitled to severance payments or benefits under any other Company
severance plan or program, or any employment agreement between the Company and
Executive.
2.2    Qualifying Termination. The occurrence of any one of the following events
on the date of the Change in Control or within the Change in Control Period
shall be a “Qualifying Termination”:
(a)
The Company’s involuntary termination of Executive’s employment without Cause;
and

(b)
Executive’s termination of Executive’s employment for Good Reason.

2.3    Description of Severance Benefits. In the event Executive becomes
entitled under Sections 2.1 and 2.2 herein to receive Severance Benefits, the
Company shall pay to Executive and provide him or her with the following
benefits:


5



--------------------------------------------------------------------------------







(a)
A lump sum payment of accrued and unpaid Base Salary, any annual bonus award
earned by Executive for a fiscal year of the Company that ended prior to
Executive’s Effective Date of Termination that has not yet been paid, unused
vacation or paid time off, and other accrued benefits through the Effective Date
of Termination (together, the “Accrued Obligations”), paid on the same basis as
paid upon any voluntary termination of employment. Such lump sum amount shall be
paid in accordance with the Company’s normal payroll procedures.

(b)
A lump sum amount equal to Executive’s annual bonus award earned as of the
Effective Date of Termination, based on target performance (excluding any
special bonus payments), except that the bonus will be prorated for the portion
of the fiscal year during which Executive was actively employed. This payment
will be in lieu of any other payment to be made to Executive under the annual
bonus plan for such fiscal year in which Executive is then participating.

(c)
A lump sum amount equal to two (2) multiplied by the sum of the following: (i)
the higher of: (A) Executive’s Base Salary in effect upon the Effective Date of
Termination, or (B) Executive’s Base Salary in effect on the date of the Change
in Control; and (ii) the higher of: (A) Executive’s annual target bonus
opportunity for the fiscal year of the Company in which Executive’s Effective
Date of Termination occurs, or (B) the average of the actual annual bonuses
earned (whether or not deferred) by Executive under the annual bonus plan
(excluding any special bonus payments) in which Executive participated in the
three (3) fiscal years of the Company preceding the fiscal year of the Company
in which Executive’s Effective Date of Termination occurs. If Executive has less
than three (3) years of annual bonus participation preceding the fiscal year of
the Company in which Executive’s Effective Date of Termination occurs, then
Executive’s annual target bonus established under the annual bonus plan in which
Executive is then participating for the fiscal year of the Company in which
Executive’s Effective Date of Termination occurs shall be used for each fiscal
year that Executive did not participate in the annual bonus plan, up to a
maximum of three (3) years, to calculate the three (3) year average bonus
payment.

(d)
(i)     Upon the consummation of the Change in Control, with respect to
Executive’s equity-based long-term incentive awards that are outstanding on the
Effective Date, immediate full vesting and lapse of all restrictions on any and
all such awards (including but not limited to stock options, stock appreciation
rights and restricted stock awards) held by Executive, and any performance
conditions applicable to any such awards shall be deemed satisfied at target
performance without proration. This provision shall override any conflicting
language contained in Executive’s respective award agreements outstanding on the
Effective Date and such award agreements are hereby deemed amended.

(ii)     Upon the consummation of the Change in Control, with respect to
Executive’s equity-based long-term incentive awards that are granted to
Executive after the Effective Date, immediate full vesting and lapse of all
restrictions on any and all such awards (including but not limited to stock
options, stock appreciation rights and restricted stock awards) held by
Executive and any performance conditions applicable to any such awards shall be
deemed satisfied at target performance without proration. Notwithstanding the
foregoing, to the extent that a Replacement Award (as defined below) is provided
to Executive to replace any then outstanding award (“Replaced Award”) in
connection with the Change in Control, the Replaced Award held by Executive
shall not become immediately vested and nonforfeitable.


6



--------------------------------------------------------------------------------







(A)    Definition of Replacement Award. An award shall qualify as a Replacement
Award if: (1) it is of the same type as the Replaced Award (or, it is of a
different type as the Replaced Award, provided that the Committee, as
constituted immediately prior to the Change in Control, approves such type of
award); (2) it has an intrinsic value at least equal to the value of the
Replaced Award; (3) it relates to publicly traded equity securities listed on a
U.S. national securities exchange of the Company or its successor in the Change
in Control or another entity that is affiliated with the Company or its
successor following the Change in Control (or, in lieu of equity securities, the
Replacement Award represents the cash equivalent of the Replaced Award); and (4)
its other terms and conditions are not less favorable to Executive than the
terms and conditions of the Replaced Award and this Agreement, including the
requirement for immediate full vesting and lapse of all restrictions (including
performance restriction which shall be deemed satisfied at target performance
without proration) in the event Executive has a Qualifying Termination after
receiving the Replacement Award. Without limiting the generality of the
foregoing, the Replacement Award may take the form of a continuation of the
Replaced Award if the requirements of the preceding sentence are satisfied. The
determination of whether the conditions of this Section 2.3(d)(ii)(A) are
satisfied shall be made by the Committee, as constituted immediately before the
Change in Control. Any disagreement between the Committee and Executive
regarding whether the conditions of this Section 2.3(d)(ii)(A) are satisfied
shall be subject to the dispute resolution requirements of Section 8.2.
(B)    Timing of Payout.
    With respect to any equity-based long-term incentive awards that become
vested upon the date of a Change in Control pursuant to Section 2.3(d), shares
of common stock attributable to such awards shall be delivered to Executive
within 30 days following the date of the Change in Control; provided, if such
award is subject to Section 409A and the Change in Control is not a change in
control event (as defined in Section 409A), payment of the shares shall be made
within 30 days after Executive’s separation from service (as defined in Section
409A). With respect to any Replacement Awards that become vested upon a
Qualifying Termination after the Change in Control, shares of common stock
attributable to the Replacement Awards shall be delivered within 30 days
following Executive’s Qualifying Termination. The Committee shall determine on
what date within the 30 day payment period actual payment shall be made.
(e)
The Company will allow Executive to elect to continue medical and dental
coverage for Executive and Executive’s eligible dependents (for the same
coverages as provided to its active employees) for a period of 18 months (the
“COBRA Period”) following Executive’s Effective Date of Termination, provided
Executive (i) timely elects COBRA continuation coverage, and (ii) timely pays
the applicable COBRA premiums, subject to the rules and limitations that apply
to COBRA coverages.

As part of the Severance Benefits, Executive shall be paid during the COBRA
Period an amount each month equal to 150% of the applicable monthly COBRA rate
for the coverage that is elected, reduced by applicable withholdings. For this
purpose, the applicable COBRA rate is the cost of COBRA coverage, determined as
of Executive’s Effective Date of Termination, for the level of medical and/or
dental coverage Executive has in effect on Executive’s Effective Date of
Termination; provided, however, this monthly payment shall


7



--------------------------------------------------------------------------------







cease and shall not be payable after the month in which Executive ceases to be
eligible for COBRA coverage.
At the end of the COBRA Period and provided COBRA coverage has not been
terminated earlier, the Company will provide Executive with the right to elect
coverage under the Company’s group medical and dental plans for active employees
at a monthly cost equal to the then COBRA rate for a period of up to 24 months
(the “Extended Coverage Period”), provided, however, the Company’s obligation to
offer Executive the right to elect such coverages and the Extended Coverage
Period shall cease upon the date Executive becomes eligible for coverage under
another employer provided group health plan, including an employer of
Executive’s spouse, whether or not Executive elects such coverage. If, during
the Extended Coverage Period, the Company significantly decreases the benefits
provided under the group medical and dental plans or significantly increases the
monthly costs for the coverages, in either such event, the Extended Coverage
Period will cease and the Company will pay Executive a lump sum amount within 30
days of such event equal to 150% of the monthly cost Executive was paying for
the coverages multiplied by the number of months that remained in the Extended
Coverage Period.
(f)
From Executive’s Effective Date of Termination until the earlier of (i) 24
months following such date of termination or (ii) the date immediately prior to
the date of Executive’s employment with a subsequent employer, the Company will
provide Executive with outplacement services from a nationally recognized
outplacement firm selected by Executive, subject to the limits described in this
subsection. The aggregate amount paid by the Company for outplacement services
will not exceed an amount equal to thirty five percent (35%) of Executive’s Base
Salary as of Executive’s Effective Date of Termination (the “Total Outplacement
Value”).

(g)
The Company will continue at its expense Executive’s group life insurance
coverage for a period of 18 months following Executive’s Effective Date of
Termination on the same terms and conditions and in the same amount as prior to
termination of employment.

2.4    Best-Net Benefit and Compliance with Section 280G of the Code.
Notwithstanding any other provision of this Agreement or any other plan,
arrangement or agreement to the contrary, if any of the Severance Benefits or
any other payment or benefit under this Agreement, under any other agreement
between Executive and the Company, or pursuant to any plan, arrangement, program
or policy of the Company (in the aggregate, the “Aggregate Payments”) constitute
“parachute payments” within the meaning of Section 280G of the Code and, but for
this Section 2.4, would result in Executive being subject to the excise tax
imposed by Section 4999 of the Code or any successor provision thereto, such
Aggregate Payments will be reduced to the least extent necessary such that no
portion of the Aggregate Payments will be subject to the excise tax imposed by
Section 4999 of the Code, or any successor provision thereto; provided, that
such a reduction will be made only if, by reason of such reduction, Executive’s
net after-tax benefit exceeds the net after-tax benefit Executive would realize
if such reduction were not made. The Company and Executive shall at all times
act in good faith to fully carry out the purposes and intent of this Section
2.4, including any action as may be necessary or appropriate to correct any
calculation error which may be discovered subsequent to any payment pursuant to
this Section 2.4. Any reduction applied pursuant to this Section 2.4 hereof
shall be made in the order that would provide Executive with the largest amount
of after-tax proceeds. In applying this principle, the order of reduction shall
be made in a manner that is both consistent with, and avoids imposition of
excise taxes under, Sections 280G and 409A of the Code.


8



--------------------------------------------------------------------------------







2.5    Termination for Disability. On or after the date of a Change in Control,
if Executive’s employment is terminated with the Company due to Disability,
Executive’s benefits shall be determined in accordance with the Company’s
retirement, insurance, and other applicable plans and programs then in effect.
2.6    Termination for Death. On or after the date of a Change in Control, if
Executive’s employment with the Company is terminated by reason of Executive’s
death, Executive’s benefits shall be determined in accordance with the Company’s
retirement, survivor’s benefits, insurance, and other applicable programs then
in effect.
2.7    Termination for Cause or by Executive Other Than for Good Reason. On the
date of a Change in Control or within the Change in Control Period, if
Executive’s employment is terminated either: (i) by the Company for Cause; or
(ii) voluntarily by Executive for reasons other than as specified in Section
2.2(b) herein, the Company shall pay Executive the Accrued Obligations and
provide the Severance Benefit under Section 2.3(d), plus all other amounts to
which Executive is entitled under any compensation plans of the Company at the
time such payments are due, and the Company shall have no further obligations to
Executive under this Agreement.
2.8    Notice of Termination. Any termination of Executive’s employment by the
Company for Cause shall be communicated by Notice of Termination to Executive.
Termination of Executive’s employment by Executive for Good Reason requires
delivery of a Notice of Termination by Executive for Good Reason given to the
Company’s Senior Vice President of Human Resources as provided in Section 1(m).
Article 3.
Form and Timing of Severance Benefits

3.1    Form and Timing of Severance Benefits. The Severance Benefits described
in Sections 2.3(a), 2.3(b), and 2.3(c) herein shall be paid in cash to Executive
in a single lump on or before the 30th day following Executive’s Effective Date
of Termination.
This Agreement shall at all times be interpreted and operated in compliance with
Section 409A of the Code. The parties intend that the payment and benefits under
this Agreement will qualify for any available exceptions from coverage under
Code Section 409A and this Agreement shall be interpreted accordingly. Without
limiting the generality of the foregoing and not withstanding any other
provision of this Agreement to the contrary, (i) with respect to any payments
and benefits under this Agreement to which Code Section 409A applies, all
references in this Agreement to a termination date or other termination of
Executive’s employment are intended to mean Executive’s “separation from
service” within the meaning of Code Section 409A(a)(2)(A)(i), (ii) each payment
made under this Agreement shall be treated as a separate payment and the right
to a series of installment payments under this Agreement shall be treated as a
right to a series of separate payments, (iii) each such payment that is made
within two and one-half (2-1/2) months following the end of the calendar year
that contains the date of the Executive’s Effective Date of Termination is
intended to be exempt from Code Section 409A as a short-term deferral within the
meaning of the final regulations under Code Section 409A, (iv) each such payment
that is made later than two and one-half (2-1/2) months following the end of the
calendar year that contains the date of Executive’s Effective Date of
Termination is intended to be exempt under the two-times pay exception of Treas.
Reg. § 1.409A-1(b)(9)(iii), up to the limitation on the availability of that
exception specified in the regulation, and (v) each payment that is made after
the two-times pay exception ceases to be available shall be subject to delay (if
necessary) as provided for “specified employees” below.
Notwithstanding anything to the contrary herein, if Executive is a “specified
employee” under Section 409A of the Code, then any payment(s) to Executive
described under Section 2.3 herein upon Executive’s


9



--------------------------------------------------------------------------------







termination of employment that (A) are subject to Section 409A of the Code; (B)
are not exempt from Section 409A of the Code on account of separation of service
and (C) are otherwise payable within 6 months after Executive’s termination of
employment shall instead be made on the date 6 months and one day after such
termination of employment, and such payment(s) shall be increased by an amount
equal to interest on such payment(s) at a rate of interest equal to the Federal
Funds Rate in effect as of Executive’s Effective Date of Termination from the
date on which such payment(s) would have been made in the absence of this
provision and the payment date described in this sentence. In no event may
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement, to the extent such payment is subject to Section
409A of the Code.
3.2    Reimbursements and In-Kind Benefits. Any reimbursements and in-kind
benefits provided under this Agreement that constitute deferred compensation
within the meaning of Section 409A of the Code shall be made or provided in
accordance with the requirements of Section 409A of the Code, including, without
limitation, that (i) in no event shall any fees, expenses or other amounts
eligible to be reimbursed by the Company under this Agreement be paid later than
the last day of the calendar year next following the calendar year in which the
applicable fees, expenses or other amounts were incurred; (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits that the Company is
obligated to pay or provide, in any given calendar year shall not affect the
expenses that the Company is obligated to reimburse, or the in-kind benefits
that the Company is obligated to pay or provide, in any other calendar year,
provided that the foregoing clause (ii) shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect; (iii) Executive’s right to have the Company pay or
provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (iv) in no event shall the Company’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than Executive’s remaining lifetime.
3.3    Withholding of Taxes. The Company shall withhold from any amounts payable
under this Agreement all federal, state, city, or other taxes as legally shall
be required. The Company does not guarantee any particular tax treatment or
outcome for Executive.
Article 4.
Noncompetition and Confidentiality

4.1
Consideration for Restrictive Covenants. Severance Benefits paid under this
Agreement to Executive shall constitute consideration for Executive’s agreement
to be bound by the restrictive covenants set forth in this Article 4.

4.2
Noncompetition. Executive agrees as follows:

(a)
Executive will not perform Competitive Services, directly or indirectly, for any
person, entity, business, or enterprise in the United States (the “Territory”)
engaged in the business of the Company as being carried on as of the date of
termination of Executive’s employment (“Competing Business”) during the term of
Executive’s employment with the Company and for a period of 12 months following
the date of such termination of employment. For purposes of the foregoing
restriction, “Competitive Services” means performing services in a senior
leadership position for any person, firm, partnership, corporation, limited
liability company, or other entity that manufactures water infrastructure or
pipe-related products for use in non-residential construction and performing
duties substantially similar to those duties Executive performs for the Company
in the two years prior to Executive’s termination of



10



--------------------------------------------------------------------------------







employment or, in the case of managerial or executive duties, performing
managerial or executive duties for a Competing Business.
(b)
Executive acknowledges and agrees that:

(i)
Executive is familiar with the business of the Company and the commercial and
competitive nature of the industry and recognizes that the value of the
Company’s business would be injured if Executive performed Competitive Services
for a Competing Business;

(ii)
The restrictive covenants contained in this Agreement are essential to the
continued good will and profitability of the Company;

(iii)
In the course of employment with the Company, Executive will become familiar
with the trade secrets and other Protected Information (as defined below) of the
Company and its subsidiaries, affiliates, and related entities, and that
Executive’s services will be of special, unique, and extraordinary value to the
Company; and

(iv)
Executive’s skills and abilities enable Executive to seek and obtain similar
employment in a business other than a Competing Business, and Executive
possesses other skills that will serve as the basis for employment opportunities
that are not prohibited by this Agreement. When Executive’s employment with the
Company terminates, Executive expects to be able to earn a livelihood without
violating the terms of this Agreement.

4.3    Nonsolicitation of Employees and Contractors. During the term of
Executive’s employment with the Company and for a period of 12 months following
the date of termination of Executive’s employment with the Company for any
reason whatsoever, Executive shall not, either on Executive’s own account or for
any person, firm, partnership, corporation, limited liability company, or other
entity; (a) solicit any employee of the Company to leave his or her employment
with the Company (or any of its affiliates); (b) induce or attempt to induce any
such employee to breach his or her employment arrangements with the Company (or
any of its affiliates); or (c) induce or attempt to induce any independent
contractors to leave or terminate their relationships with the Company (or any
of its affiliates).
4.4    Nonsolicitation of Customers. During the term of Executive’s employment
with the Company and for a period of two years following the date of termination
of Executive’s employment with the Company for any reason whatsoever, Executive
shall not, directly or indirectly, solicit or attempt to solicit any current
customer of the Company (or any of its affiliates) with which Executive had
material contact during Executive’s employment with the Company: (a) to cease
doing business in whole or in part with or through the Company (or any of its
affiliates); or (b) to do business with any other person, firm, partnership,
corporation, limited liability company, or other entity which performs services
competitive to those provided by the Company (or any of its affiliates). The
foregoing restriction on post-employment conduct shall apply only to
solicitation for the purpose of selling or offering products or services that
are similar to or which compete with those products or services offered by the
Company (or any of its affiliates) during the last two years of Executive’s
employment. For purposes of this Section 4.4, “material contact” shall be
defined as any communication intended or expected to develop or further a
business relationship and customers about which Executive learned confidential
information as a result of Executive’s employment with the Company.
4.5    Confidentiality. The Company has advised Executive and Executive
acknowledges that it is the policy of the Company to maintain as secret and
confidential all Protected Information (as defined


11



--------------------------------------------------------------------------------







below), and that Protected Information has been and will be developed at
substantial cost and effort to the Company. All Protected Information shall
remain confidential permanently (provided the information in question continues
to remain confidential or a trade secret under applicable law) and no Executive
shall at any time, directly or indirectly, divulge, furnish, or make accessible
to any person, firm, corporation, association, or other entity (otherwise than
as may be required in the regular course of Executive’s employment with the
Company or as provided in Section 5.1 herein), nor use in any manner, either
during the term of employment or after termination, at any time, for any reason,
any Protected Information, or cause any such information of the Company to enter
the public domain.
For purposes of this Agreement, “Protected Information” means trade secrets,
confidential and proprietary business information of the Company, and any other
information of the Company, including, but not limited to, customer lists
(including potential customers), sources of supply, processes, plans, materials,
pricing information, internal memoranda, marketing plans, internal policies, and
products and services which may be developed from time to time by the Company
and its agents or employees, including Executive; provided, however, that
information that is in the public domain (other than as a result of a breach of
this Agreement), approved for release by the Company or lawfully obtained from
third parties who are not bound by a confidentiality agreement with the Company,
is not Protected Information.
4.6    Cooperation. Executive agrees to cooperate with the Company and its
attorneys in connection with any and all lawsuits, claims, investigations, or
similar proceedings that have been or could be asserted at any time arising out
of or related in any way to Executive’s employment by the Company or any of its
subsidiaries. Executive agrees, upon reasonable notice to advise and assist the
Company and its counsel in preparing such operational, financial, and other
reports or other filings and documents as the Company may reasonably request.
4.7    Nondisparagement. Except as provided in Section 5.1 herein, and excepting
statements made in the course of sworn testimony in administrative, judicial and
arbitral proceedings (including, without limitation, depositions in connection
with such proceedings), Executive will not at any time disparage, defame or
denigrate the reputation, character, image, products or services of the Company,
or of any of its affiliates, or, any of the Company’s or its affiliate’s
directors, officers, members or employees. Upon the Effective Date of
Termination, the Company will instruct its and its affiliates’ current
directors, officers and employees to not at any time disparage, defame or
denigrate the reputation, character or image of Executive; provided, however,
that for the avoidance of doubt, statements made in the course of sworn
testimony in administrative, judicial and arbitral proceedings (including
without limitation, depositions in connection with such proceedings) shall be
excepted from this provision.
Article 5.
Protected Rights

5.1    Notwithstanding any other provision of this Agreement, nothing contained
in this Agreement limits Executive’s ability to file a charge or complaint with
the Equal Employment Opportunity Commission, the National Labor Relations Board,
the Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (collectively, “Government Agencies”), or prevents Executive from
providing truthful information in response to a lawfully issued subpoena or
court order. Further, this Agreement does not limit Executive’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company.


12



--------------------------------------------------------------------------------







5.2    Executive is hereby notified that under the Defend Trade Secrets Act: (i)
no individual will be held criminally or civilly liable under federal or state
trade secret law for disclosure of a trade secret (as defined in the Economic
Espionage Act) that is: (A) made in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and made
solely for the purpose of reporting or investigating a suspected violation of
law; or, (B) made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal so that it is not made public; and
(ii) an individual who pursues a lawsuit for retaliation by an employer for
reporting a suspected violation of the law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal, and does not disclose the trade secret, except as permitted by court
order.
Article 6.
The Company’s Payment Obligation

6.1    Payment Obligations Absolute. The Company’s obligation to make the
payments and the arrangements provided for herein shall be absolute and
unconditional, and shall not be affected by any circumstances including, without
limitation, any offset, counterclaim, recoupment, defense, or other right which
the Company may have against Executive or anyone else. All amounts payable by
the Company hereunder shall be paid without notice or demand. Each and every
payment made hereunder by the Company shall be final, and the Company shall not
seek to recover all or any part of such payment from Executive or from
whomsoever may be entitled thereto, for any reasons whatsoever.
Executive shall not be obligated to seek other employment in mitigation of the
amounts payable or arrangements made under any provision of this Agreement, and
the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement, except to the extent provided in
Sections 2.3(e) and 2.3(f) herein.
6.2    Contractual Rights to Benefits. This Agreement establishes and vests in
Executive a contractual right to the benefits to which Executive is entitled
hereunder. However, nothing herein contained shall require or be deemed to
require, or prohibit or be deemed to prohibit, the Company to segregate,
earmark, or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any payments to be made or required hereunder.
6.3    Clawback. Notwithstanding anything herein to the contrary, any Severance
Benefits received by Executive shall be subject to any policy of recovery or
recoupment of compensation adopted from to time by the Board, including any
policy adopted to comply with applicable financial reporting requirements,
securities laws or regulations of any stock exchange. The Committee shall have
the exclusive authority to interpret and enforce this provision.
Article 7.
Term of Agreement

The Agreement will commence on the Effective Date and shall continue in effect
for a rolling two-year term such that the Agreement will renew each day for an
additional day and the term of the Agreement will continue to be two years;
provided the Company may at any time deliver written notice stating that the
Agreement will not be extended in which event, the Agreement will terminate at
the end of the then two-year term.
This Agreement will commence on the Effective Date and shall remain in effect
until the Company delivers written notice to Executive of its intent to
terminate the Agreement, in which event the Agreement shall remain in effect for
two years from the effective date of such written notice.


13



--------------------------------------------------------------------------------







In the event of a Change in Control, the term of this Agreement shall
automatically be extended for two years from the date of the Change in Control.
Article 8.
Legal Remedies

8.1    Payment of Legal Fees. If Executive incurs reasonable legal fees or other
expenses (including expert witness and accounting fees) on or after the date of
the Company’s announcement of a Change in Control and within a reasonable time
after the Change in Control occurs, in an effort to interpret this Agreement or
to secure, preserve, establish entitlement to, or obtain benefits under this
Agreement (including the fees and other expenses of Executive’s legal counsel),
the Company shall, regardless of the outcome of such effort, reimburse Executive
on a current basis for such fees and expenses. Reimbursement of legal fees and
expenses shall be made monthly within 10 days after Executive’s written
submission of a request for reimbursement together with evidence that such fees
and expenses were incurred. If Executive does not prevail (after exhaustion of
all available judicial remedies) in respect of a claim by Executive or by the
Company hereunder, and the Company establishes before a court of competent
jurisdiction, by clear and convincing evidence, that Executive had no reasonable
basis for Executive’s claim hereunder, or for Executive’s response to the
Company’s claim hereunder, or acted in bad faith, no further reimbursement for
legal fees and expenses shall be due to Executive in respect of such claim and
Executive shall refund any amounts previously reimbursed hereunder with respect
to such claim. Notwithstanding the foregoing, any reimbursement payment must be
paid to Executive by the end of the calendar year next following the calendar
year in which Executive incurs the related fees or expenses.
8.2    Dispute Resolution; Mutual Agreement to Arbitrate.
(a)
Executive and the Company agree that, except for the Company’s enforcement of
the post-termination restrictions set forth in Article 4 of this Agreement, and
except as otherwise provided in this Agreement, final and binding arbitration
shall be the exclusive remedy for any controversy, dispute, or claim arising out
of or relating to this Agreement or Executive’s employment with the Company,
including Executive’s hire, treatment in the workplace, or termination of
employment. For example, if Executive’s employment with the Company is
terminated and Executive contends that the termination violates any statute,
contract or public policy, then Executive will submit the matter to arbitration
for resolution, in lieu of any court or jury trial to which Executive would
otherwise might be entitled.

(b)
This Section covers all common law and statutory claims, including, but not
limited to, any claim for breach of contract (including this Agreement) and for
violation of laws forbidding discrimination on the basis of race, sex, color,
religion, age, national origin, disability, or any other basis covered by
applicable federal, state, or local law, and includes claims against the Company
and/or any parents, affiliates, owners, officers, directors, employees, agents,
general partners or limited partners of the Company, to the extent such claims
involve, in any way, this Agreement or Executive’s employment with the Company.
This Section covers all judicial claims that could be brought by either party to
this Agreement, but does not cover administrative claims for workers’
compensation or unemployment compensation benefits or the filing of charges with
government agencies that prohibit waiver of the right to file a charge.



14



--------------------------------------------------------------------------------







(c)
The arbitration shall be governed by JAMS Employment Arbitration Rules and
Procedure except as modified herein. If a party chooses to have the arbitration
proceeding administered by a third party, then the arbitration shall be
administered by JAMS. If a party chooses to have the arbitration administered by
JAMS, then the arbitration will “commence” in accordance with the JAMS
Employment Arbitration Rules and Procedure. If a party chooses to have this
matter arbitrated privately, then the arbitration will be deemed to “commence”
on the date that the party provides a demand for arbitration and notice of
claims and remedies sought outlining the facts relied upon, legal theories, and
statement of claimed relief (“Demand”). The responding party shall serve a
response to the claims and any counterclaims within 15 business days from the
date of receipt of the Demand.

(d)
Any arbitration shall be held in Atlanta, Georgia (unless the parties mutually
agree in writing to another location within the United States) within 120 days
of the commencement of the arbitration.

(e)
The arbitration shall take place before a single arbitrator to be appointed by
mutual agreement of counsel for each party or, if counsel cannot agree, then
pursuant to the procedures set forth by JAMS. The parties may not have any ex
parte communications with the arbitrator.

(f)
The arbitrator may award any relief otherwise available to the parties by law or
equity.

(g)
The parties will be limited to two depositions per side, and limited written
discovery as may be required by the arbitrator, not to exceed that allowed under
the Federal Rules of Civil Procedure.

(h)
Any hearing shall be completed within 120 days of the date of commencement of
the arbitration, as the term “commencement” is defined by JAMS. The arbitrator
shall issue its award within 30 days of the last hearing day.

(i)
Unless Executive objects, the Company will pay the arbitrator’s fees. Each party
shall pay its own costs and attorneys’ fees, if any, unless the arbitrator rules
otherwise. A court may enter judgment upon the arbitrator’s award, either by
confirming the award, or vacating, modifying or correcting the award, on any
ground referred to in the Federal Arbitration Act, or where the findings of fact
are not supported by substantial evidence, or where the conclusions of law are
erroneous.

(j)
The provisions of this Section are severable, meaning that if any provision in
this Section 8.2 (“Dispute Resolution: Mutual Agreement to Arbitrate”) is
determined to be unenforceable and cannot be reformed under applicable law, the
remaining provisions shall remain in full effect, provided however, that any
amendment of an unenforceable provision shall only be to the extent necessary
and shall preserve the intent of the parties hereto. It is agreed and understood
that the scope of this Section, including questions of arbitrability of any
dispute, shall be determined by the arbitrator.

(k)
Executive acknowledges that prior to accepting the provisions of this Section
8.2 and signing this Agreement, Executive has been given an opportunity to
consult



15



--------------------------------------------------------------------------------







with an attorney and to review the JAMS Employment Arbitration Rules and
Procedure that would govern the dispute resolution process under this Section.
In signing this Agreement, the parties acknowledge that the right to a court
trial and trial by jury is of value, and knowingly and voluntarily waive such
right for any dispute subject to the terms of this Section.
Initials:    Executive     
the Company     ____
Article 9.
Successors

9.1    Successors to the Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, reorganization, consolidation,
acquisition of property or stock, liquidation, or otherwise) of the Company by
agreement, in form and substance satisfactory to Executive, to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. Regardless of whether such agreement is executed, this Agreement shall be
binding upon any successor in accordance with the operation of law and such
successor shall be deemed the “Company” for purposes of this Agreement.
9.2    Assignment by Executive. This Agreement shall inure to the benefit of and
be enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If
Executive dies while any amount would still be payable to him hereunder had
Executive continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to Executive’s
devisee, legatee, or other designee, or if there is no such designee, to
Executive’s estate.
Article 10.
Miscellaneous

10.1    Release. As a condition of receiving any Severance Benefits under
Sections 2.3(b), (c), (e), (f) and (g) of this Agreement, Executive must sign
and not revoke, within 60 days following Executive’s Effective Date of
Termination, a written release of all claims against the Company and its
affiliates, directors, officers, employees, and related entities, including,
without limitation, claims relating to employment discrimination of any kind,
wage payment, breach of contract, disability and severance claims that Executive
has or may have on Executive’s Effective Date of Termination; provided, such
release shall contain a “carve-out” for any rights of Executive under Delaware
law and the By-Laws of the Company to indemnification and advancement of
expenses. If such a general release described in the immediately preceding
sentence has not been executed and delivered and become irrevocable on or before
the end of such 60-day period, no Severance Benefits shall be or become payable
under this Agreement, except as provided under Sections 2.3(a) and 2.3(d).
10.2    Employment Status. This Agreement is not, and nothing herein shall be
deemed to create, an employment contract between Executive and the Company or
any of its subsidiaries. Executive acknowledges that the rights of the Company
remain wholly intact to change or reduce at any time and from time to time
Executive’s compensation, title, responsibilities, location, and all other
aspects of the employment relationship, or to discharge him prior to a Change in
Control (subject to such actions being considered a Qualifying Termination
pursuant to Section 2.2).
10.3    Entire Agreement. This Agreement and the Employment Agreement contains
the entire understanding of the Company and Executive with respect to the
subject matter hereof and supersedes all


16



--------------------------------------------------------------------------------







prior agreements, understandings, negotiations, representations and statements,
whether oral, written, implied or expressed, relating to such subject matter. In
addition, the payments provided for under this Agreement in the event of
Executive’s termination of employment shall be in lieu of any severance benefits
payable under any severance plan, program, or policy of the Company to which
Executive might otherwise be entitled.
10.4    Notices. Notices required to be given under this Agreement must be in
writing and will be deemed to have been given when notice is personally served,
or one (1) business day after notice is sent by reliable overnight courier or
three (3) business days after notice is mailed by United States registered or
certified mail, return receipt requested, postage prepaid, to the last known
residence address of Executive or, in the case of the Company, to its principal
office, to the attention of the Chairman of the Board of Directors, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address will be effective
only upon receipt by the other party.
10.5    Execution in Counterparts. This Agreement may be executed by the parties
hereto in counterparts, each of which shall be deemed to be original, but all
such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart.
10.6    Conflicting Agreements. Executive hereby represents and warrants to the
Company that Executive’s entering into this Agreement, and the obligations and
duties undertaken by Executive hereunder, will not conflict with, constitute a
breach of, or otherwise violate the terms of, any other employment or other
agreement to which Executive is a party, except to the extent any such conflict,
breach, or violation under any such agreement has been disclosed to the Board in
writing in advance of the signing of this Agreement.
Notwithstanding any other provisions of this Agreement to the contrary, if there
is any inconsistency between the terms and provisions of this Agreement and the
terms and provisions of Company-sponsored compensation and welfare plans and
programs, the Agreement’s terms and provisions shall completely supersede and
replace the conflicting terms of the Company-sponsored compensation and welfare
plans and programs, where applicable.
10.7    Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. Further,
the captions of this Agreement are not part of the provisions hereof and shall
have no force and effect.
Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall have no obligation to make any payment to Executive hereunder to
the extent, but only to the extent, that such payment is prohibited by the terms
of any final order of a federal or state court or regulatory agency of competent
jurisdiction; provided, however, that such an order shall not affect, impair, or
invalidate any provision of this Agreement not expressly subject to such order.
10.8    Modification. No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by Executive and by a member of the Board, as applicable, or
by the respective parties’ legal representatives or successors.
10.9    Applicable Law. To the extent not preempted by the laws of the United
States, the laws of Georgia shall be the controlling law in all matters relating
to this Agreement without giving effect to principles of conflicts of laws.


17



--------------------------------------------------------------------------------







[Remainder of Page Intentionally Left Blank]


18



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


 
MUELLER WATER PRODUCTS, INC.
By: ________________________________
J. Scott Hall
President and Chief Executive Officer
EXECUTIVE:


______________________
Marietta Edmunds Zakas


 





19

